Appellant was convicted of the offense of forgery in the first degree, and his punishment fixed at imprisonment in the penitentiary for an indeterminate term of not less than ten years nor more than ten years and one month. Code 1923, §§ 4120, 4129, 5278, and 5268.
The state's testimony tended to show that appellant either "raised" the amount of a check given him by one I. D. Gibson, on the Troy Bank  Trust Company from $16.10, the amount for which it was so given, to $125, and "cashed" same at said bank, or that he "cashed" same, knowing that it had been fraudulently so "raised," etc., by another, etc.
The appellant's testimony tended to show that the check in question was "raised" or changed in the manner mentioned by the said Gibson himself, before it was delivered to appellant. There is really very little for us to say.
We discover no prejudicial error in any of the rulings on the taking of testimony.
The trial court's oral charge, which was clear and comprehensive, in connection with the several written charges given at appellant's request, fully covered the law of the case.
There was prejudicial error in the refusal of none of appellant's written requested charges, which appear in the record indorsed "refused."
The only question really litigated was one of fact.
We discover nowhere any prejudicial error, and the judgment of conviction is affirmed.
Affirmed.